DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS 
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-8 and 16-20, drawn to a mold.
Group lI, Claims 9-15, drawn to a method for creating one or more optical articles.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to Group ll lack unity of invention because even though the inventions of these groups require the technical features, a mold in claims 1-8 and 16-20, this technical feature is not special technical feature as it does not make a contribution over the prior art in view of Chiu et al. (US 2003/0113398-of record).
Chiu teaches a mold (“a mold”, Pa [0022] and Figs. 1, 2) comprising:
first and second mold portions (“two half-blocks 1, 2”), each having one or more recesses (Pa [0022]), wherein the mold portions are movable relative to one another between an open position and a closed position in which each of the recess(es) of the first mold portion cooperates with a respective one of the recess(es) of the second mold portion to define a chamber (“The two half-blocks 1, 2 can move relative to each other, for example in translation along the axis A, between an open configuration giving direct access to the recesses 3, 4 and a closed configuration in which the two half-blocks 1, 2 make contact via junction faces 5, 6 in a transversal join plane referenced J in FIG. 2 and in which the recesses 3, 4 co-operate in order to form the desired mold cavity 7.”, Pa [0023]), wherein each of the one or more chambers comprises a first cooling body (“a base 21”) coupled to the first mold portion and a second cooling body (“a base 22”) coupled to the second mold portion (Pa [0031]), wherein a first insert (“a removable insert 23”) is configured to be removably coupled to the first cooling body and a second insert (“a removable insert 24”) is configured to be removably coupled to the second cooling body (“a removable insert 23, 24 fitted on the base 21, 22”, Pa [0032]) such that, when the first and second inserts are respectively removably coupled to the first and second cooling bodies, the first insert and the second insert cooperate to define a mold cavity (“carrying the working face 9, 10.”, Pa [0032]; “The faces 9, 10, 15, and 16 thus form the wall of the recesses 3, 4 and thus of the mold cavity 7.”, Pa [0026]) within the chamber that is configured to receive a thermoplastic material (“injection molding …thermoplastic material”, Pa [0022]);
wherein each of the first and second cooling bodies (“a base 21, 22”) comprises a thermally-conductive material (“The heat delivered or extracted by circulating the hot fluid or by electrical resistances spreads through the mass of the half-blocks and, by thermal conductivity”, Pa [0007]), each of the first and second cooling bodies comprising opposing first and second faces and an inlet (“an inlet 41, 42 of a feed channel 39, 40”) and an outlet (“a return channel”) (Pa [0037]), wherein the first face is coupled to one of the mold portions and the second face is configured to be removably coupled to one of the first and second inserts (“a removable insert 23, 24 fitted on the base 21, 22”, Pa [0032]), wherein each of the first and second cooling bodies defines a fluid cavity (“the circuit 17, 18 for circulating the heat-conveying fluid”, Pa [0036]) closer to the second face than the first face, and wherein the fluid cavity is in fluid communication with the inlet and the outlet (“A feed channel 39, 40 is formed in the plinth 27, 28 on the axis A. This channel opens out into the annular circuit 17, 18 and possesses an inlet 41, 42 suitable for receiving a coupling (not shown) fitted to the end of a feed duct (not shown) for delivering hot or cold fluid. Similarly, a return channel (not shown) is provided in the plinth 27, 28 to enable fluid to be removed after heat exchange.”, Pa [0037]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between process and apparatus for its practice claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to Eric Jensen (Reg. No. 37,855) on 01/24/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742